ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
PAE National Security Solutions                )        ASBCA No. 61900
                                               )
Under Contract No. W9 l CRB-09-C-0043 et al. )

APPEARANCES FOR THE APPELLANT:                          Nicole J. Owren-Wiest, Esq.
                                                        Catherine Shames, Esq.
                                                         Crowell & Moring LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         Arthur M. Taylor, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Michael T. Patterson, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Chantilly, VA

                                  ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: February 11, 2019




                                                    dministrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61900, Appeal of PAE National Security
Solutions, rendered in conformance with the Board's Charter.

      Dated:

                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals